Exhibit 99.1 Press Release Triad Guaranty Inc. Reports Third Quarter Results WINSTON-SALEM, N.C., November 10, 2009 Triad Guaranty Inc. (NASDAQ GS: TGIC) today reported a net loss for the quarter ended September 30, 2009 of $101.9 million compared to a net loss of $359.4 million for the second quarter of 2009 and a net loss of $160.1 million for the third quarter of 2008.The 2009 third quarter diluted loss per share was $6.78 compared to a diluted loss per share of $23.91 for the 2009 second quarter and $10.69 for the third quarter of 2008. The net loss for the nine months ended September 30, 2009 was $516.5 million compared to a net loss of $508.9 million for the nine months ended September 30, 2008.The diluted loss per share was $34.44 for the nine months ended September 30, 2009 compared to a diluted loss per share of $34.14 for the nine months ended September 30, 2008. Ken Jones, President and CEO, said, “The third quarter continued to be a very difficult environment for our business.First-time defaults were down slightly from the second quarter of 2009, but continued at a high volume.Compounding the problem, the cure rates on existing defaults were at historic lows and have shown little sign of improving. As a company in run-off, our primary focus remains the efficient and effective servicing of our insured portfolio, particularly with respect to loss management, in order to maximize our claims-paying ability.” Mr. Jones continued, “Our financial position continued to deteriorate during the third quarter and we reported a deficit in assets of $625 million at September 30, 2009.To meet all of our existing obligations, we will need to earn at least $625 million during the run-off of our existing business.” For additional information concerning our results for the third quarter of 2009 and our financial position at September 30, 2009, please see our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009, which will be filed today with the Securities and Exchange Commission and will be available at www.sec.govor via our web site www.triadguaranty.com.We have updated the quarterly statistical and supplemental information for the 2009 third quarter results on our web site at www.triadguaranty.com.The supplemental information can be found under “Investors” and then under “Webcasts and Presentations” by the title “Supplemental Information – Third Quarter 2009”. (Relevant Triad Guaranty Inc. financial and statistical information follows) Triad Guaranty Inc.'s wholly owned subsidiary, Triad Guaranty Insurance Corporation, is a nationwide mortgage insurer pursuing a voluntary run-off of its existing in-force book of business. For more information, please visit the Company's web site at www.triadguaranty.com. Certain of the statements contained in this release are "forward-looking statements" and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements include estimates and assumptions related to economic, competitive, regulatory, operational and legislative developments. These forward-looking statements are subject to change, uncertainty and circumstances that are, in many instances, beyond our control and they have been made based upon our current expectations and beliefs concerning future developments and their potential effect on us. Actual developments and their results could differ materially from those expected by us, depending on the outcome of a number of factors, including: the possibility that the Illinois Department of Insurance may take various actions regarding Triad if it does not operate its business in accordance with its revised financial and operating plan and the corrective orders, including seeking receivership proceedings; our ability to operate our business in run-off and maintain a solvent run-off; our ability to continue as a going concern; the possibility of general economic and business conditions that are different than anticipated; legislative, regulatory, and other similar developments; changes in interest rates, employment rates, the housing market, the mortgage industry and the stock market; our ability to maintain the listing of our common stock on The NASDAQ Stock Market; and various factors described under "Risk Factors" and in the “Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995” in our Annual Report on Form 10-K for the year ended December 31, 2008 and in other reports and statements filed with the Securities and Exchange Commission.Forward-looking statements are based upon our current expectations and beliefs concerning future events and we undertake no obligation to update or revise any forward-looking statements to reflect the impact of circumstances or events that arise after the date the forward-looking statements are made. SOURCE: Triad Guaranty Inc.
